                         Case 21-50222-KBO               Doc 6-1       Filed 04/28/21          Page 1 of 1

                                                     Notice Recipients
District/Off: 0311−1                        User: admin                           Date Created: 4/28/2021
Case: 21−50222−KBO                          Form ID: van431                       Total: 8


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
dft         Reliant Recycling Inc.
                                                                                                                    TOTAL: 1

Recipients of Notice of Electronic Filing:
pla         George L. Miller         gmiller@mctllp.com
aty         Andrew W. Caine            acaine@pszyjw.com
aty         Bradford J. Sandler         bsandler@pszjlaw.com
aty         Peter J Keane         pkeane@pszjlaw.com
                                                                                                                    TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
ust         U.S. Trustee       Office of the United States Trustee       J. Caleb Boggs Federal Building    844 King Street,
            Suite 2207       Lockbox 35         Wilmington, DE 19801
ust         U.S. Trustee       Office of United States Trustee       J. Caleb Boggs Federal Building     844 King Street, Suite
            2207        Lockbox 35         Wilmington, DE 19899−0035
ust         United States Trustee (SV)        915 Wilshire Blvd, Suite 1850        Los Angeles, CA 90017
                                                                                                                    TOTAL: 3
